Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed October 25, 2021 has been received, Claims 1-21 are currently pending, with Claims 4, 7-8, and 17-19 remaining withdrawn from prosecution at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1-3, 5-6, 9-16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (EP 0589232 A1) in view of Kerns (US 2005/0022427).
Regarding Claim 1, Hammer discloses a shoe comprising: a sole (2); an upper (1) that is attached to the sole and configured to fit around the foot of a user, the upper having a medial side and a lateral side that fit around the medial and lateral side of the foot respectively (as seen in Fig.3 & 5); an upper strap (4,5) or panel that is attached to the medial side of the shoe (as seen in Fig.3) and that extends laterally across an upper portion of the shoe toward the lateral side of the shoe (as seen in Fig.3 & 5); a heel strap (7) or panel that is attached to the medial side of the shoe and that extends at least partially around a heel of the shoe (as seen in Fig.3 & 5); a tension member (3b) that is guided or directed about a path along the shoe, the path being positioned on the lateral side of the shoe so that the tension member is only positioned along the lateral side of the shoe without being positioned on the medial side of the shoe (as seen in Fig.5), the tension member being coupled with a distal end of the upper strap (4,5) or panel and with a distal end of the heel strap (7) or panel such that tensioning of the tension member tightens the upper strap or panel about the upper portion of the shoe and tightens the heel strap or panel about the shoe's heel (para.26); and a tightening mechanism (3a) that is operably coupled with the tension member to effect tensioning of the tension member upon operation of the tightening mechanism (para.26); wherein an 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tension member route of Hammer such that the second end of the tension member is coupled with the tightening mechanism, as taught by Kerns, in order to yield the predictable result of providing an anchor for the end of the tension member, and securely tightening the shoe around a user’s foot so that it does not slide off in an unwanted manner. “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Regarding Claim 2, Hammer discloses a shoe of claim 1, wherein the tightening mechanism (3a) is positioned on the lateral side of the shoe adjacent the path of the tension member (as seen in Fig.5).  

Regarding Claim 3, Hammer discloses a shoe of claim 2, wherein the tightening mechanism (3a) is positioned below a collar portion (i.e. rim of foot opening) of the shoe so as to be positioned below the user's ankle (as seen in Fig.5).  

Regarding Claim 5, Hammer discloses a shoe of claim 1, wherein the tension member (3b) is guided along the path via a plurality of guides (6,21,22,23), wherein a first guide (22) is positioned adjacent the sole, a second guide (21) is coupled with the distal end of the upper strap or panel, and a third guide (6) is coupled with the distal end of the heel strap or panel (as seen in Fig.5).  

Regarding Claim 6, Hammer discloses a shoe of claim 1, wherein the upper strap (5) or panel includes (via attachment) two separate straps (4 & 5) or members that are moveable relative to one another (as seen in Fig.5).  

Regarding Claim 9, Hammer discloses a shoe of claim 1, further comprising a sole strap (4) or panel that is attached to the lateral side of the shoe adjacent the sole, wherein the tension member (3b) is coupled with the sole strap or panel such that at 

Regarding Claim 10, Hammer discloses a shoe of claim 9, wherein the upper strap (5) or panel and the sole strap (4) or panel each include a plurality of guides (21,22,23) that route or direct the at least a portion of the tension member (3b) between the upper strap or panel and the sole strap or panel (as seen in Fig.5).  

Regarding Claim 11, Hammer discloses a shoe comprising: a sole (2); an upper (1) attached to the sole and configured to fit around the foot of a user (as seen in Fig.3 & 5); a first strap (5) or panel that is attached to a first side (i.e. medial side) of the shoe and that extends laterally across an upper portion of the shoe toward a second side of the shoe (as seen in Fig.3 & 5); a second strap (4) or panel that is attached to the second side (i.e. lateral side) of the shoe adjacent the sole (as seen in Fig.3 & 5); Page 3 of 9Appl. No. 16/026,305a tension member (3b) that is routed or directed about a path along the second side of the shoe such that the tension member is only positioned along the second side of the shoe without being positioned on the first side of the shoe (as seen in Fig.3 & 5), the tension member being coupled with the first strap or panel and with the second strap such that at least a portion of the tension member is routed between the first strap or panel and the second strap or panel and such that tensioning of the tension member tightens the first strap or panel about the upper portion of the shoe (para.26; as seen in Fig.3 & 5); and a tightening mechanism (3a) that is operable with the tension member to tension the tension member upon operation of the tightening mechanism (para.26); wherein an 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tension member route of Hammer such that the second end of the tension member is coupled with the tightening mechanism, as taught by Kerns, in order to yield the predictable result of providing an anchor for the end of the tension member, and securely tightening the shoe around a user’s foot so that it does not slide off in an unwanted manner. “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and 


Regarding Claim 12, Hammer discloses a shoe of claim 11, wherein the tightening mechanism (3a) is positioned below a collar portion (i.e. rim of foot opening) of the shoe so as to be positioned below the user's ankle (as seen in Fig.5).  

Regarding Claim 13, Hammer discloses a shoe of claim 11, wherein a portion of the tension member (3b) is routed below the collar portion of the shoe and above the tightening mechanism (as seen in Fig.5).  

Regarding Claim 14, Hammer discloses a shoe of claim 11, further comprising a third strap (7) or panel that is attached to the first side of the shoe and that extends at least partially around a heel of the shoe, wherein the tension member (3b) is coupled with the third strap or panel such that tensioning of the tension member tightens the third strap or panel about the shoe's heel (para.24-26; as seen in Fig.3 & 5).  

Regarding Claim 15, Hammer discloses a shoe of claim 14, wherein the tension member (3b) is guided along the path via a plurality of guides (6,21,22,23), wherein a first guide (21) is coupled with the first strap or panel, a second guide (22) is coupled 

Regarding Claim 16, Hammer discloses a shoe of claim 11, wherein the first strap (5) or panel includes (via attachment) two separate straps (5 & 7) or members that are moveable relative to one another (as seen in Fig.3 & 5).  

Regarding Claim 20, Hammer discloses a shoe of claim 11, wherein the first strap (5) or panel and the second strap (4) or panel each include a plurality of guides (21,22,23) that route or direct the at least a portion of the tension member between the first strap or panel and the second strap or panel (as seen in Fig.5).  

Regarding Claim 21, Hammer discloses a shoe of claim 11, wherein the tightening mechanism (3a) is positioned on a lateral side of the shoe adjacent the path of the tension member (as seen in Fig.5).


	Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, which are drawn solely to the newly amended limitations, have been considered but are moot in view of the newly modified ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732